COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Justin Wayne Parris v. The State of Texas

Appellate case number:      01-14-00502-CR

Trial court case number:    1352699

Trial court:                338th Judicial District Court of Harris County

        On January 13, 2015, this Court granted the pro se motions by the appellant, Justin
Wayne Parris, to request the records be sent to him and for a 45-day extension to file his
pro se response to his appointed counsel’s Anders brief. See Anders v. California, 386
U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967). Appellant, acting pro se, has filed a second
motion, dated February 20, 2015, requesting a 30-90 day extension of time to file his pro
se Anders brief response. Appellant claims that he needs more time because, among
other reasons, he only received the records on January 23, 2015, which he asserts are
incomplete and requests any records on his pre-trial motion to suppress, and because he
has filed a motion for the appointment of new counsel here and in the trial court.
      Because appellant claims he only received the records on January 23, 2015, the
Court grants appellant’s second motion for an extension of time to file a pro se Anders
response in part. Appellant’s response to his counsel’s Anders brief shall be filed within
45 days of the date of this order. Given the length of this second extension, appellant is
warned that no further extensions will be granted absent extraordinary circumstances.
        Also, to the extent that appellant requested any pre-trial suppression motion
records, we grant the motion requesting these records and order the trial court clerk, no
later than 10 days from the date of this order, to provide a copy of any suppression
motion/hearing records to the pro se appellant and to file them with the Clerk of this
Court. Because the trial court clerk failed to timely certify to the Clerk of this Court the
date of delivery of the records to appellant, the trial court clerk shall certify to the Clerk
of this Court, within 15 days of the date of this order, the date upon which delivery of
the clerk’s and reporter’s record to the appellant was made, as well as any supplemental
clerk’s or reporter’s records containing any suppression motion/hearing or a certification
that there are no such records.
       In addition, appellant has filed a motion requesting the appointment of new
appellate counsel, also dated February 20, 2015. Appellant claims that because the trial
court appointed his trial counsel, Jerome Godinich, Jr., as his appellate counsel, Mr.
Godinich could not be forced to raise ineffectiveness of trial counsel claims against
himself in his Anders brief, which appellant contends should have been raised. “If, after
conducting its own review of an Anders brief, the relevant record, and any pro se brief a
court of appeals determines that appellate counsel did not address a potential ground for
appeal, and the appellate court believes that this ground for appeal meets the low
threshold requirement for disclosure, the court ‘will: (1) grant the original attorney’s
motion to withdraw; and (2) abate the case and send it back to the trial court to appoint a
new attorney with directions to file a merits brief.’” Banks v. State, 341 S.W.3d 428, 431
(Tex. App.—Houston [1st Dist.] 2009, order) (quoting In re Schulman, 252 S.W.3d 403,
409 (Tex. Crim. App. 2008)) (citations omitted), aff’d by, 2010 WL 1053218, at *3 (Tex.
App.—Houston [1st Dist.] Mar. 11, 2010, no pet.) (mem. op., not designated for
publication).
       Accordingly, because the Court is granting appellant’s second extension to file a
pro se Anders response, his motion for appointment of new counsel is denied without
prejudice. After any suppression motion/hearing records have been filed and appellant
has filed his pro se Anders response, if any, appellant may re-file his motion for
appointment of new appellate counsel.


      It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                     Acting individually

Date: March 12, 2015




                                             2